DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2020 (2) and 09/11/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 06/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent No. 10,435,945 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-13, the cited prior art of record does not teach or discloses an apparatus over other claim features “a shaft;  7a first spring including a first end portion non-rotatably movable relative to 8said shaft and a second end portion rotationally movable relative to said first end 9portion; and  10a second spring including a first end portion and a second end portion, said 11second end portion of said second spring being rotatably coupled to said roller so 12that rotation of said roller rotates said second end portion of said second spring, 13said first end portion of said second spring being rotationally coupled to said 14second end portion of said first spring so that rotation of said first end portion of 15said second spring rotates said second end portion of said first spring.” as recited in claim 1.
In regards to claims 14-19, the cited prior art of record does not teach or discloses an apparatus over other claim features “a shaft;  8a non-rotatable member non-rotatably coupled to said shaft, said non- 9rotatable member being mounted to said shaft, said non-rotatable member being 10positioned within said interior space of said roller between said first and second 11ends;  12a first spring including a first end portion coupled to said non-rotatable 13member and a second end portion rotationally movable relative to said non- 14rotatable member;  15a first housing including a housing portion defining an interior space, said 16first spring being positioned within said interior space of said first housing, said 17second end portion of said first spring being coupled to said housing portion of said 18first housing;  19a second spring including a first end portion and a second end portion, said 20first end portion of said second spring coupled to said first housing to rotate with 21said first housing and said second end portion of said first spring;  22a second housing including a housing portion defining an interior space, said second spring being positioned within said interior space of said secondAttorney Docket No. 1830.00054C housing, said second end portion of said second spring being coupled to said 25housing portion of said second housing, said second housing being coupled to said 26roller so that rotation of said roller rotates said second housing.” as recited in claim 14.
In regards to claims 20, the cited prior art of record does not teach or discloses an apparatus over other claim features “a non-rotatable shaft;  7a plurality of springs, each spring including a first end portion and a second 8end portion rotationally movable relative to said first end portion;  9wherein:  10said multi-stage spring assembly is arranged and configured to provide a 11desired amount of torque to said rotatable roller by enabling a number of said 12plurality of springs to be varied;  13said first end portion of a first spring of said plurality of springs is non- 14rotatably movable relative to said shaft;  15said first end portion of each successive spring of said plurality of springs is 16rotatably associated with said second end portion of a previous spring; and  17a second end portion of one of said plurality of springs is rotatably coupled to said roller so that rotation of said rotatable roller rotates said second end portion.” as recited in claim 20.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior Costello et al [US 2008/0289777 A1] who teaches a device for creating an angular biasing force for the roller tube of a security shade, which roller tube is mounted to a fixed structure of a vehicle. The device comprises an element attached to the fixed structure of the vehicle and a plurality of force units, each including a torsion spring exerting a biasing force between the structure and the roller tube, wherein the torsion springs each have a first inner end associated with the fixed structure and a second outer end associated with the roller tube so the torsion biasing force of each spring is in a direction from the fixed structure to the roller tube.
The primary reason of allowance of the claim is improvement with a shaft;  8a non-rotatable member non-rotatably coupled to said shaft, said non- 9rotatable member being mounted to said shaft, said non-rotatable member being 10positioned within said interior space of said roller between said first and second 11ends;  12a first spring including a first end portion coupled to said non-rotatable 13member and a second end portion rotationally movable relative to said non- 14rotatable member;  15a first housing including a housing portion defining an interior space, said 16first spring being positioned within said interior space of said first housing, said 17second end portion of said first spring being coupled to said housing portion of said 18first housing;  19a second spring including a first end portion and a second end portion, said 20first end portion of said second spring coupled to said first housing to rotate with 21said first housing and said second end portion of said first spring;  22a second housing including a housing portion defining an interior space, said second spring being positioned within said interior space of said secondAttorney Docket No. 1830.00054C housing, said second end portion of said second spring being coupled to said 25housing portion of said second housing, said second housing being coupled to said 26roller so that rotation of said roller rotates said second housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844